                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
v.                                                        Case No. 18-20834
                                                          Honorable Victoria A. Roberts
JUAN GADSON,

     Defendant.
______________________________/

                         ORDER DENYING DEFENDANT’S
                    MOTION FOR RECONSIDERATION [ECF No. 50]

       On June 5, 2019, the Court entered an order denying Defendant Juan Gadson’s

motion to suppress evidence based on an invalid search warrant and his motion to

suppress evidence based on illegal arrest, search, and seizure.

       Gadson moves for reconsideration of the Court’s order with respect to the denial

of his motion to suppress evidence based on illegal arrest, search, and seizure.

       “A motion for reconsideration is governed by the local rules in the Eastern District

of Michigan, which provide that the movant must show both that there is a palpable

defect in the opinion and that correcting the defect will result in a different disposition of

the case.” In pertinent part, Local Rule 7.1(h)(3) provides that:

       [T]he court will not grant motions for rehearing or reconsideration that
       merely present the same issues ruled upon by the court, either expressly
       or by reasonable implication. The movant must not only demonstrate a
       palpable defect by which the court and the parties and other persons
       entitled to be heard on the motion have been misled but also show that
       correcting the defect will result in a different disposition of the case.

E.D. Mich. LR 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious, clear,

unmistakable, manifest, or plain.” Ososki v. St. Paul Surplus Lines Ins. Co., 162 F.
Supp. 2d 714, 718 (E.D. Mich. 2001). “A motion for reconsideration should not be used

liberally to get a second bite at the apple, but should be used sparingly to correct actual

defects in the court's opinion.” Oswald v. BAE Indus., Inc., No. 10-12660, 2010 WL

5464271, at *1 (E.D. Mich. Dec. 30, 2010).

       In denying the motion to suppress, the Court held that Gadson did not meet his

burden to show that an evidentiary hearing was necessary. Specifically, the Court

found that Gadson failed to make a sufficient initial showing of contested facts which, if

proven, would warrant relief. The Court also found that Gadson failed to counter the

officers’ recitation of facts or describe his own account of what occurred.

       Gadson does not say this constitutes a palpable defect, and he does not claim

that any other part of the order contains a palpable defect. In fact, Gadson fails to claim

that any palpable defect exists that warrants reconsideration under the applicable

standard. Further, he does not provide authority that supports his request for relief.

       Rather, Gadson attempts to set forth new facts and introduce new evidence –

including two new exhibits – which he could have presented in prior briefing. He also

raises new arguments which could have been made initially. This is inappropriate for a

motion for reconsideration.

       “[A] motion for reconsideration is not an appropriate vehicle for raising new facts

or arguments.” United States v. A.F.F., 144 F. Supp. 2d 809, 812 (E.D. Mich. 2001).

Indeed, motions for reconsideration do not permit “the losing party to attempt to

supplement the record with previously available evidence” or “raise new legal theories

that should have been raised earlier.” Allen v. Henry Ford Health Sys., No. 08-14106,

2010 WL 653253, at *1 (E.D. Mich. Feb. 19, 2010). See also Bank of Ann Arbor v.



                                             2
Everest Nat. Ins. Co., 563 Fed. Appx. 473, 476 (6th Cir. 2014) (“It is well-settled that

‘parties cannot use a motion for reconsideration to raise new legal arguments that could

have been raised before a judgment was issued.’ Furthermore, a party may not

introduce evidence for the first time in a motion for reconsideration where that evidence

could have been presented earlier.” (citation omitted)); Sault St. Marie Tribe of

Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir.1998) (motions for

reconsideration “are aimed at re consideration, not initial consideration” (citation

omitted)).

       Gadson’s motion for reconsideration is DENIED.

       IT IS ORDERED.

                                                  s/ Victoria A. Roberts
                                                  Victoria A. Roberts
                                                  United States District Judge

Dated: July 11, 2019




                                             3
